DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lo (US 10,299,976), hereinafter referred to as Lo.
Regarding Claim 1: Lo discloses a lateral rotation apparatus (see Figs. 1-13 of Lo), comprising: a person support surface (20 of Lo) comprising a head segment (head portion 22 of Lo) and a torso segment (backrest 24 of Lo), each of the head segment and the torso segment having an independently rotatable person support plane (see Figs. 1-13 of Lo), an adjustable leg having a head support (frame portion 76 of Lo) . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Godette (US 5,640,730).
Regarding Claim 13: Lo discloses a lateral rotation apparatus (see Figs. 1-13 of Lo), comprising: a person support surface (20 of Lo) comprising a head segment (head portion 22 of Lo) and a torso segment (backrest 24 of Lo), each of the head segment and the torso segment having an independently rotatable person support plane (see Figs. 1-13 of Lo), an adjustable leg having a head support (frame portion 76 of Lo) positioned below the head segment and positionable at a head tilt angle and a torso support (frame portion 70 of Lo) positioned below the torso segment and positionable at a torso tilt angle (see Figs. 1-13 of Lo), the head support being adjustable to rotate the 
However, Godette teaches left and right leg assemblies comprising corresponding links and movably coupled via an actuator 100 (see at least Fig. 2 of Godette). One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a left and right leg and linkage assembly with a singular actuator as taught by Godette with the leg and linkage assembly structure of Lo for the predictable results of adding lateral stability to the person support surface. The Examiner notes that since claim 13 is worded such that the left and right actuators just have a sliding link, the Examiner considers the sliding link of Lo to be considered an actuator.  
Allowable Subject Matter
Claims 2-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lo discloses the limitations of independent claim 1. However, Lo does not teach a head end link and a torso end link, the head end link being coupled to the head support and the torso support, the torso end link being coupled to the torso support and the actuator, and a bottom link coupling the head end link and the torso end link, wherein the sliding link extends between the torso support and the bottom link as is required by claims 2-4. Additionally, Lo does not disclose separate left and right actuators operable to move left and right linkage assemblies. Lo also does not disclose the specific arrangement of the links of claim 14 or 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619